         Case 1:20-cv-02665-KPF Document 81 Filed 08/13/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ABDO SALEH ALNAJJAR, et al.,
                             Plaintiffs,
                                                        20 Civ. 2665 (KPF)
                      -v.-
MICHAEL R. POMPEO, et al.,                                   ORDER

                             Defendants.

KATHERINE POLK FAILLA, District Judge:

      In light of the Government's letter of August 12, 2021 (Dkt. #80),

communicating its recent knowledge of the passing of Plaintiff Abdo Saleh

Alnajjar, it is the Court's understanding that the parties are discussing the

possibility of voluntary dismissal of this action. The Court hereby ORDERS the

parties to appear for a telephonic conference regarding the status of this case

on August 20, 2021, at 4:00 p.m. If before that scheduled time, the parties

agree upon the terms of dismissal of this action and transmit to the Court a

stipulation to that effect, the Court will thereby adjourn this conference.

      The dial-in information is as follows: At 4:00 p.m. the parties shall call

(888) 363-4749 and enter access code 5123533. Please note, the conference

will not be available prior to 4:00 p.m.

      SO ORDERED.

Dated:       August 13, 2021
             New York, New York
                                                  KATHERINE POLK FAILLA
                                                 United States District Judge
